Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
Claims 1-17 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 30 are unclear, because they are incomplete, as the essential step of the method, transmitting the UE capabilities to the network entity, as described on [0078] and/or [0088], is omitted from the claims limitations. The omitted step is essential for associating the UE capability with the set of available RANs of the set of cells, as described on [0088]-[0090].
Claims 3 limitations, directed to the UE camping on the neighboring cell in the idle state, are unclear, because they directly contradict the limitations of the parent claim 2, directed to the UE camping on the serving cell in the idle state.
Claim 4 limitations, directed to the “additional UE capabilities” associated with the UE neighboring cell on which the UE is not parking on, are unclear, because the limitation contradict the limitations of the parent claim 3, directed to UE capabilities associated with the UE neighboring cell on which the UE is parking. Therefore, it is not understood, which neighboring cells are acceptable for the UE parking and which are not.

Other claims are rejected, as the claims depending on claims 1.


Claim Rejections - 35 USC § 102
Claim(s) 1, 26, 27 and 30 are rejected (as best understood) under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Zaus (US Pub. 2015/0264637).
Regarding claims 1, 26, 27 and 30, Zaus teaches a method for wireless communications at a user equipment (UE), an apparatus and a base station (a wireless communication system with various RATs, comprising a UE and a base station/cell, as shown on Fig. 1 and described on [0015], wherein the UE uses the processor and the memory, as shown on Fig 7 and described on [0048] and [0049]), comprising:
determining a set of UE capabilities associated with a set of available radio access technologies of a set of cells, the set of cells comprising one or more of a serving cell or a neighboring cell (a network node, described as a base station or MME, receives the UE capability, as described on [0015] and [0016], and associates it with the plurality of RATs of the cellular network for broadcasting to the UE, shown as steps 310 and 320 and described on [0037]-[0039], wherein the UE capability is limited to the relevant information, including the neighboring cells or unsupported protocol versions, as described on [0045] and [0046]); and
transmitting signaling indicating the set of UE capabilities to a network entity in wireless communications with the UE based at least in part on one or more of the set of available radio access technologies or a UE usage mode (transmitting the set of the UE capabilities from the UE to a 
In addition, regarding claims 26 and 27, Zaus teaches the MME interconnected with the serving cell, as shown on Fig. 2, to obtain the UE capabilities, associate them with the network nodes and store them in the MME, as shown on Fig. 6 and described on [0047], the MME information is delivered to the corresponding cell by the S1-AP message, as described on [0016] and [0017], and the serving cell performs reselection of cells, based on the UE selection of the RAT-specific capability information, shown as step 330 and described on [0039], and described on [0028], wherein the RATs are different, as described on [0028].



Claim Rejections - 35 USC § 103
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zaus as applied to claims 1, 26 and 30 above, and further in view of 3GPP TS 36.304 V 15. 0.0 (2018-06) standard.
Regarding claim 2, Zaus substantially teaches correlating the UE capabilities with the RATs of the neighboring cells of the UE serving cell, as described above on [0037]-[0039]. (See the rejections for details).
Zaus does not teach using the UE in an idle mode, when the UE is camping on the serving cell and particularly considering the serving cell RAT capability.
3GPP TS 36.304 standard teaches the UE performing reselection operation in idle mode, when the UE is camping on the cell, as described on chapter 4. General description of idle mode, 
A combination of Zaus teaching and 3GPP TS 36.304 standard teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system by making it compatible with important 3GPP standard.
Regarding claims 3-5, Zaus teaches identifying the UE capabilities associated with different RANs for the neighboring cells and providing them to the network node, shown as step 330 and Fig. 4, described on [0039]-[0041], and 3GPP TS 36.304 standard teaches the reserved cells, which are forbidden for the registration and can provide only limited service, as described on 4.3 Service types in Idle mode.

Claims 6-12, 14, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zaus as applied to claims 1, 26 and 30 above, and further in view of Yang (US 10,779,223),
Regarding claims 6, 28 and 29, Zaus substantially teaches correlating the UE capabilities with the RATs of the neighboring cells of the UE serving cell, as described above on [0037]-[0039]. (See the rejections for details).
Zaus does not teach the RATs comprising NB-IoT, LTE or eMTC.
Yang teaches the UE performing reselection operation among the RATs comprising NB-IoT, LTE or eMTC and their capabilities, as described 1:50-2:21 and 2:58-3:14.

Regarding claim 7, Yang teaches the UE camping on the cell, as described on 16:4-8, and performing the cell reselection based on the parameters included in the SIB message, comprising eMTC, LTE and NB-IoT RATs, as described on 2:58-3:34.
Regarding claim 8, Yang teaches the portion of the SIB indicating number and priority of the NB-IoT frequencies, as described on 7:39-62.
Regarding claim 9, Yang teaches LTE as traditional coverage, as described on 5:39-58, and the portion of the SIB is directed to the traditional/legacy LTE mode, as described on 7:9-38.
Regarding claim 10, Zaus teaches updating the UE capabilities by adding additional bands for the reselection, as described on [0042], which are associated with the particular RATs, as described on [0040].
Regarding claims 11 and 12, Yang teaches different technologies LTE, NB-IoT and eMTC with different coverage information, including the extended coverage, as described on 1:50-2:21, wherein the access information is included in the SIB, as described on 2:40-57, and excluding cells according to their coverage, as described on 15:24-30.
Regarding claim 14, Yang teaches the UE performing reselection operation among the NB-IoT networks, determining and transmitting the UE capabilities associated with the NB-IoT networks, as described 1:50-2:21 and 2:58-3:14, wherein Zaus teaches the transmission step, as described above, and the absence of the WB-EUTRAN network excludes any need for the WB-EUTRAN capabilities.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaus in view of Yang as applied to claims 1, 26 and 30 above, and further in view of Ryu (US Pub 2019/0028887),
Regarding claims 13 and 17, Zaus substantially teaches correlating the UE capabilities with the RATs of the neighboring cells of the UE serving cell, as described above on [0037]-[0039]. (See the rejections for details).
Zaus does not teach the RATs comprising NB-IoT, WB-E-UTRAN and comparing the UE capabilities according to different RATs.
Yang teaches the UE performing reselection operation among the RATs comprising NB-IoT, LTE or eMTC and their capabilities, as described 1:50-2:21 and 2:58-3:14, and comparing the UE capabilities in different RATs, as shown on Fig. 3 and 8, wherein the different RATs are compared according to their coverage and data rate, as described on 2:3-39.
Ryu teaches a UE selecting a RAN among numerous technologies, as described on [0037]-[0040], to avoid congestion, as described on [0007], wherein the UE operation on the WB-E-UTRAN network is separated from the UE operation on the NB-IoT network, as two different UE usage types, as described on [0220]-[0225].
A combination of Zaus teaching, Yang and Ruy as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system by making it compatible with RATs of the developing 3GPP standards for NB-IoT, as suggested by Yang on 1:7-13 and  another important RAT, WB-E-UTRAN.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zaus as applied to claims 1, 26 and 30 above, and further in view of Ryu (US Pub 2019/0028887) and Gupta (9,807,679),
Regarding claims 15 and 16, Zaus substantially teaches correlating the UE capabilities with the RATs of the neighboring cells of the UE serving cell, as described above on [0037]-[0039]. (See the rejections for details).
Zaus does not teach the RATs comprising NB-IoT, WB-E-UTRAN and receiving configurations to perform measurements on the set of cells and to report the results.
Ryu teaches a UE selecting a RAN among numerous technologies, as described on [0037]-[0040], to avoid congestion, as described on [0007], wherein the UE operation on the WB-E-UTRAN network is separated from the UE operation on the NB-IoT network as two different UE usage types, as described on [0220]-[0225].
Gupta teaches the UE performing cell reselection, as shown on Fig. 4 and described on 6:50-7:6, wherein the SIB cache server 300 comprises the database information on the neighboring cells, as described 10:26-11:29, the SIB, which is a portion of the configuration, as described on 1:12-35, comprises the cell search/measurement parameters, as described on 13:12-25, and updates the database with new results/report for the UE reselection process, as described on 14:15-15:12.
A combination of Zaus teaching, Gupta and Ruy as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system by making it compatible with RATs of the 3GPP standards for NB-IoT and WB-E-UTRAN, and updating the reselection criteria in the changing wireless environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/Primary Examiner, Art Unit 2461